PER CURIAM:
In these consolidated appeals, Ernest A. Larch, Paul Newman Allen, Benny Bar-*529field, Alvin R. Wilson, James Hughes, Rufus L. Belding, James Robert Bennington, John F. Kennedy, and Jimmy Wortham appeal a district court order denying their motions to join as plaintiffs in another lawsuit. We dismiss all the appeals for lack of jurisdiction because the order is interlocutory and not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order appealed here is neither final nor an appealable interlocutory or collateral order.
We therefore dismiss the appeals as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED